NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

HERSCHEL M. BLACKMON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-922
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See State v. Cregan, 908 So. 2d 387 (Fla. 2005); Young v.

State, 697 So. 2d 75 (Fla. 1997); Summers v. State, 817 So. 2d 950 (Fla. 2d DCA

2002); Gordon v. State, 268 So. 3d 915 (Fla. 1st DCA 2019).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.